Title: To Thomas Jefferson from James Madison, 31 May 1808
From: Madison, James
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     May 31. 1808
                  
                  I have just recd. by the Bearer the inclosed letter. As I understand that the writer Mr. V. and Mr. Dunbar, are both of them acquainted with the established course in such cases, I fulfill their expectations as well as keep within the rule of propriety, in merely saying that I believe both to be men of respectable characters; and consequently not excluded from the ordinary indulgence grantable under general regulations.
                  With perfect respect & attachment I remain yrs
                  
                     James Madison
                     
                  
               